Citation Nr: 9909297	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  95-16 834A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
August 1945.  He died in November 1994 at the age of 76.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Columbia, South Carolina RO.

The Board notes that the law provides that "[a] claim by a 
surviving spouse ... for compensation or dependency and 
indemnity compensation shall also be considered a claim for 
death pension and accrued benefits."  38 U.S.C.A. 
§ 5101(b)(1) (West 1991).  The March 1995 notification by the 
RO to the appellant addressed only two issues--entitlement to 
service connection for the cause of the veteran's death and 
death pension.  The appellant thereafter expressed 
disagreement with the denial of service connection.  
Consequently, it appears that the question of entitlement to 
accrued benefits and possible award of dependency and 
indemnity compensation under 38 U.S.C.A. § 1318(b) (West 
1991) remain unresolved.  These issues are referred to the RO 
for appropriate action.  (As for the appeal which was pending 
at the time of the veteran's death, further action is not 
warranted by the Board.  The veteran's death abated his 
claims which in turn deprives the Board of jurisdiction.  See 
Johnson v. West, 11 Vet.App. 225 (1998).)  


FINDINGS OF FACT

1.  The veteran died in November 1994 as a result of a 
myocardial infarction.

2.  Service connection was in effect at the time of the 
veteran's death for a gunshot wound of the upper left chest 
affecting muscle groups III and IV, pleural cavity injury 
with bronchitis, anxiety reaction, and syphilis.

3.  No competent evidence has been presented that attributes 
the onset of the fatal disease process to military service, 
to the one-year period following service, or to any of the 
veteran's previously service-connected disabilities.  

4.  No competent evidence has been presented to show that the 
veteran's service-connected disabilities or treatment 
therefor played any role in the veteran's death.  


CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question is whether the appellant has presented 
a well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Section 5107 
provides that the appellant's submission of a well-grounded 
claim gives rise to VA's duty to assist and to adjudicate the 
claim.  Id.  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In short, VA is not required to 
adjudicate a claim until after the appellant has met her 
initial burden of submitting a well-grounded one.  

A well-grounded claim requires more than an allegation; the 
appellant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In claims of service 
connection for the cause of the veteran's death, evidence 
must be presented which in some fashion links the fatal 
disease to a period of military service or to already 
service-connected disability.  See 38 U.S.C.A §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.310, 3.312.  This may be accomplished 
by the submission of evidence showing that already service-
connected disability is either a principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

A service-connected disability is considered the 
"principal" cause of death when that disability, "singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause 
of death must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).

The veteran's death certificate shows that the immediate 
cause of death was a myocardial infarction.  There were no 
other conditions listed.  The appellant contends that the 
myocardial infarction was brought about by the veteran's 
service-connected gunshot wound of the chest because he was 
shot in service by a tracer round containing chemical 
compounds that must have had an adverse effect on muscles and 
arteries of the heart.  However, she has not submitted any 
medical evidence supporting this assertion.  This is 
significant because her allegation alone is not enough to 
make her claim well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In support of her claim, the appellant submitted a letter 
from the RO, dated on July 9, 1990, indicating that the 
veteran was service connected for arteriosclerotic heart 
disease.  However, the record indicates that, in August 1990, 
the RO informed the veteran that the July 9, 1990, letter 
noting that he was service connected for arteriosclerotic 
heart disease included an administrative error.  It was 
specifically noted that service connection had not been 
granted for this disease.

The veteran's service medical records show treatment for 
various problems, mainly for those for which service 
connection was ultimately granted, but not for the problem 
listed on the veteran's death certificate (myocardial 
infarction) or for any heart disability.  When his 
cardiovascular system was examined on occasion, it was 
considered normal.  Additionally, the same can be said of the 
evidence received over the years following the veteran's 
separation from service.  No medical evidence has been 
submitted showing that the veteran had complaints or findings 
of hypertension or any cardiovascular disease until more than 
40 years after discharge from service when arteriosclerotic 
heart disease was diagnosed in April 1986.  Since then, the 
record shows he had cardiovascular problems and was treated 
for coronary artery disease, hypertension, and unstable 
angina, but no medical opinion has been presented linking any 
of these problems to the veteran's period of military service 
or to already service-connected disorders such as the gunshot 
wound of the chest.  When the veteran died in November 1994, 
the principal diagnosis was acute subendocardial myocardial 
infarction and secondary diagnoses were complete heart block 
and electrical mechanical dissociation and cardiac arrest.  
No medical opinion has been presented linking these problems 
to miliary service.  Additionally, no medical evidence has 
been presented to show that any arteriosclerotic heart 
disease, including hypertension, was manifest within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, no medical evidence has been presented to suggest 
that pleural cavity injury, bronchitis, gunshot wound of the 
chest, anxiety, or syphilis played even a casual role in the 
fatal disease process.  Therefore, absent the presentation of 
competent medical evidence linking a cause of death to 
military service or to a service-connected disability, or 
without competent evidence showing that an already service-
connected disability contributed in any way to the fatal 
process, the Board finds that the appellant has not met the 
burden of submitting a well-grounded claim.  When a well-
grounded claim has not been presented, the Board does not 
have jurisdiction to act.  Boeck v. Brown, 6 Vet. App. 14 
(1993).  Therefore, the appeal of service connection for the 
cause of the veteran's death must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

